Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (Pub. No.: US 2018/0331279) in view of TAHMASEBI Pub. No.: US 2017/0125664).
Re claim 1, Shen, FIGS. 1-7 teaches a method for manufacturing a magnetic memory device, the method comprising: 

forming a mask structure (15/16) over the series of magnetic memory element layers, the mask structure being configured to define an array of memory element pillars; 
performing a material removal process (FIG. 2 → 3) to remove portions of the series of magnetic memory layers that are not protected by the mask structure to form an array of pillars; 
depositing a dielectric isolation material (19x, FIG. 5); 
after performing the material removal process (of FIG. 2 to 3) and after the dielectric isolation layer (of FIGS. 4 to 5), performing a thermal annealing process (¶ [0042]) that is configured to simultaneously anneal the non-magnetic barrier layer to form a desired grain structure in the non-magnetic barrier layer and also to perform back end of line annealing for circuitry (MTJ array, [0046]).
Shen fails to teach forming CMOS circuitry; after forming the CMOS circuitry; and performing a thermal annealing process that is configured to both simultaneously anneal the non-magnetic barrier layer to form a desired grain structure in the non-magnetic barrier layer and also to perform back end of line annealing for the CMOS circuitry.
TAHMASEBI teaches forming CMOS circuitry (formed in 1105 of Fig. 7 or 1292 of Fig. 8c, ¶ [0063], [0095]); after forming the CMOS circuitry; and performing a thermal annealing process [0103] that is configured to both simultaneously anneal the non-the CMOS circuitry (formed in 1105 of Fig. 7 or 1292 of Fig. 8c).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of maintaining the performance and reliability of devices other than the MTJ stack as taught by [0110]. 
Re claim 2, in the combination, Shen, FIGS. 1-7 teaches the method as in claim 1, wherein no thermal annealing (the step process of FIG. 4 to 5) is performed prior to performing the material removal process (of FIG. 6) and depositing the dielectric isolation material (of FIG. 5).
Re claim 3, in the combination, Shen, FIGS. 1-7 teaches the method as in claim 1, wherein the series of magnetic memory element layers (11-14) and the dielectric isolation material (19x) are deposited over a wafer (10), and wherein the thermal annealing process further comprises heating the wafer to a temperature of about 400°C (“between 50°C to 450°C”, [0042]).
Re claim 4, in the combination, Shen, FIGS. 1-7 teaches the method as in claim 1, wherein the series of magnetic memory element layers and the dielectric isolation material are deposited over a wafer, wherein the thermal annealing process is a rapid thermal annealing process (“between 50°C to 450°C for a period up to 5 minutes”, [0042], note that 5 minutes are very fast, therefore, this process is considered as rapid thermal processing).
Claim 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen/TAHMASEBI in view of Liu (Patent No.: US 9425387).
	Re claims 5-11, Shen, FIGS. 1-7 teaches all the limitation of claim 1 wherein: the non-magnetic barrier layer comprises MgO (13, [0028]) (claim 11).
Shen/TAHMASEBI fails to teach the limitation of claim 5.
Liu teaches wherein the series of magnetic memory element layers and the dielectric isolation material are deposited over a wafer, and wherein the thermal annealing process further comprises raising the wafer to a temperature of about 400°C within a period of about 40 minutes and maintaining the wafer at that temperature for a duration of about 60 minutes (col. 11, lines 28-34) (claim 5).
wherein the series of magnetic memory element layers and the dielectric isolation material are deposited over a wafer, and wherein the thermal annealing process further comprises heating the wafer to a temperature of 350 degrees C to 450°C (col. 11, lines 28-34) (claim 6).
wherein the series of magnetic memory element layers and the dielectric isolation material are deposited over a wafer, and wherein the thermal annealing process further comprises heating the wafer to a temperature of 350 °C to 450°C for a duration of 40-100 minutes (col. 11, lines 28-34) (claim 7).
wherein the series of magnetic memory element layers and the dielectric isolation material are deposited over a wafer, and wherein the thermal annealing process further comprises raising the wafer to a temperature of 350 °C to 450°C within a period of 30-50 minutes and maintaining that temperature for a duration of about 100 minutes (col. 11, lines 28-34) (claim 8).
wherein the series of magnetic memory element layers and the dielectric isolation material are deposited over a wafer, and wherein the thermal annealing process further comprises heating the wafer to a temperature of about 400°C for a duration of about 60 minutes in a vacuum (col. 11, lines 28-34) (claim 9).
the series of magnetic element layers further comprises a cap layer that includes MgO (col. 8: lines 41-50), and wherein the barrier layer (14, col. 7: lines 42-50) and cap layer are configured to define a resistance ratio (RA barrier/RA cap) that allows for desired performance parameters to be met (col. 8, lines 41-57) (the rest of claim 11).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving the spin polarize current as taught by col. 1, lines 25-67. 
Re claim 10, Shen, FIGS. 1-7 teaches the method as in claim 1, wherein the series of magnetic memory element layers and the dielectric material are deposited over a wafer, and wherein the thermal annealing process further comprises heating the wafer to a temperature of about 400 °C for a duration of about 60 minutes (col. 11, lines 28-34).
Shen differs from the claim invention by not disclosing “in a vacuum of about 1x10-4 Torr”.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“The Applicant believes that claim 1 is allowable over the prior art, because the prior art fails to teach all of the elements of the claim. More specifically, the prior art fails to teach performing a thermal annealing that simultaneously anneals the barrier layer of a MTJ and also performs back end of line annealing of CMOS circuitry. 
The Examiner asserts that Shen teaches a thermal annealing that simultaneously anneals the non-magnetic barrier layer to form a desired grain structure in the non- magnetic barrier layer and also performs back end of line annealing for circuitry. The Examiner points to paragraph [0046] of Shen. 
The Applicant respectfully disagrees that Shen teaches this. Paragraph [0046] of Shen merely teaches deposition of a dielectric layer. The only thermal treatment mentioned in Shen is a thermal treatment designed to remove residue 19x [0042]. Shen makes no mention whatsoever of this thermal treatment being used to anneal a barrier layer. Nor does Shen mention this thermal treatment being used to simultaneously perform back end of line annealing of other circuitry. 
The Examiner also asserts that, while Shen fails to teach performing a thermal annealing to anneal a barrier layer and simultaneously perform back end of line annealing of CMOS circuitry, that TAHMASEBI, et al. teaches this. The Examiner asserts that, "TAHMASEBI teaches forming CMOS circuitry (formed in 1105 of Fig. 7 or 1292 of Fig. 8c, 1[0063], [0095]); after forming the CMOS circuitry; and performing a thermal annealing process [0103] that is configured to both simultaneously anneal the non-magnetic barrier layer (1231) to form a desired grain structure in the non-magnetic barrier layer and also to perform back end of line annealing for CMOS circuitry (formed in 1105 of Fig. 7 or 1292 of Fig. 8c). 
The Applicant respectfully disagrees that TAHMASEBI et al teach this. TAHMASEBI et al teach back end of line processing of a selector transistor in paragraphs [0076] and [0078]. However, no mention is made of thermal annealing. Then, later in paragraph [0090] TAHMASEBI et al. teaches a storage unit 1110, which may be a pMTJ. It would appear from the sequence of processes that the storage unit 1110 has not even been formed at the time that the back end of line processing of the CMOS circuitry has been performed. Nor does the back end of line processing appear to include any thermal annealing. 
TAHMASEBI et al. also fail to teach any thermal annealing of the barrier layer of a pMTJ. TAHMASEBI et al. teach an "alloying" process which include annealing at a temperature of 400 degrees C. However, no mention is made of annealing the barrier layer. Nor is any mention made of using this annealing to perform back end of line processing of the previously formed CMOS circuitry.”, pages 9-11.

The Examiner respectfully submits that Shen teaches that during the etch process 32i, a thermal treatment may be applied at a temperature between 50°C and 450°C, see paragraph [0043] and this thermal treatment is taking place after performing the material removal process (FIG. 2 → FIG. 3) and after depositing the dielectric isolation layer (19 of FIG. 4a) and TAHMASEBI teaches forming a CMOS circuitry first (transistor 1144/1145/1146 of Fig. 7) and then forming the MTJ stack 1110, [0070], and the thermal treatment is taking place [0103] in the present of the CMOS and the MTJ, therefore, that is configured to both simultaneously anneal the non-magnetic barrier layer (1231) to form a desired grain structure in the non-magnetic barrier layer and also to perform back end of line annealing for the CMOS circuitry (formed in 1105 of Fig. 7 or 1292 of Fig. 8c)
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894